DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 22-29 are method claims that are dependent on apparatus claims. Method claims must be independent from apparatus claims to satisfy the requirements of 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 24, 25, 26, 27 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 and 9 recite the limitation "the first control body".  There are insufficient antecedent basis for this limitation in the claims.
Claim 29 recites the limitation "the first control body", “the insert”, and “the rotary element”.  There are insufficient antecedent basis for these limitations in the claim.
Claim 30 recites the limitation “the insert”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-11, 24, 25 recite the limitation "the rotary element".  There are insufficient antecedent basis for this limitation in the claims.
Claim 11 recite the limitation "the actuating drive".  There are insufficient antecedent basis for this limitation in the claims.
Claims 18-20 recite the limitation "Insert according to claim 1".  There is no insert recited in claim 1.
Claim 20 recites the limitation "the actuating means".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the phrase “also foreseen" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, the limitation “preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-17, 21-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roscheisen (EP 1808336A1).
Regarding claims 1, 22, Roscheisen discloses a container device (Para. 25, Figs 1-2) for storing an identification device (vehicle key 11, Para. 29) in a vehicle, having a key compartment having a cavity in which the identification device can be stored (Para. 25-31, Fig. 1), characterized in that 
an actuating mechanism (mechanism 14) is provided, by means of which an actuation of at least one first control element (pushbutton switch 12) of the identification device can be carried out (Para. 30-34).
Regarding claim 2, 23, Roscheisen discloses the actuating mechanism has a rotary element which is rotatably mounted (pinion 16, Fig. 2), the actuation of the first control element being executable by rotation of the rotary element (Para. 31). 
Regarding claim 3, Roscheisen discloses the rotary element is arranged partially in the cavity and/or projects into the cavity (pinion 16 in compartment 1, Para. 31).
Regarding claim 4, Roscheisen discloses a first control body (rack 17) is arranged on the rotary element, in particular the first control body being formed integrally with the rotary element (Para. 31, Fig. 1).

Regarding claim 6, Roscheisen discloses the first control body forms a positive connection with the rotary element in such a way that a torque can be transmitted from the rotary element to the first control body (rack 17 forms a shape fit with the pinion 16 in such a way that a torque can be transmitted from the pinion 16 to the rack 17, Para. 31).
Regarding claim 8, Roscheisen discloses the actuating mechanism is configured such that only the one rotary element extends from the outside into the cavity.
Regarding claim 10, Roscheisen discloses an actuating drive is provided, via which the rotary element can be driven (via linear drive 15, Para. 31).
Regarding claim 11, Roscheisen discloses a transmission is provided between the actuating drive and the rotary element (via driver unit 7, Para. 37).
Regarding claim 12, Roscheisen discloses the key compartment is designed such that the identification device can be positively received in the cavity (Figs. 1-2 and Para. 29).
Regarding claim 13, Roscheisen discloses insert (Insert 10, Para. 29) for storing an identification device in a cavity of a container device, in particular a container device according to claim 1, having 
a receptacle which forms a key receptacle in which the identification device can be stored (via drawer 5, Para. 29), 
wherein the receptacle being arrangeable in the cavity (within compartment 1, Para. 25, Fig. 1), 
characterized in that the receptacle has an actuating means (pinion 16) which, when the receptacle is arranged in the cavity, can be brought into operative connection with an actuating mechanism of the container device (linear drive 15 in actuating unit 14), so that, when the actuating mechanism is activated, an actuating force can be exerted by the actuating means on a first control element of the identification device (Para. 31-32).

Regarding claim 15, Roscheisen discloses the actuating means is designed such that the actuating force can be exerted linearly or substantially linearly on the first control element (via pinion 16, Para. 31).
Regarding claim 16, Roscheisen discloses the key receptacle has an insertion aid which ensures orientation of the identification device in one position, in the key receptacle (via insert 10, Fig. 1).
Regarding claim 17, Roscheisen discloses the identification device can be inserted into the key receptacle from a first side of the receptacle (via front of compartment 1, Fig. 1), and the actuating force can be exerted on the actuating means from a second side of the receptacle (via top of compartment 1, Fig. 1).
Regarding claim 21, Roscheisen discloses a container system comprising a container device for storing an identification device in a vehicle, having a key compartment having a cavity in which the identification device can be stored, characterized in that an actuating mechanism is provided, by means of which an actuation of at least one first control element of the identification device can be carried out and an insert according to claim 13 (via compartment 1, Para. 25-31).
Regarding claim 24, Roscheisen discloses the rotary element is driven via a transmission (Para. 33-35).
Regarding claim 25, Roscheisen discloses the rotation of the rotary element causes a control body to rotate (drive pinion 16), and the actuation of the first control element comprises the following steps:
actuating a first actuating means by said first control body acting on said first actuating means,
actuating the first control element by the first actuating means acting on the first control element (Para. 31-32).

Regarding claim 27, Roscheisen discloses inserting the identification device into an insert, in particular so that the identification device is fixed in a positive-locking manner in a key receptacle of the insert, inserting, preferably pushing, the insert into a cavity of the container device (Insert 10, Para. 29, 31).
Regarding clam 29, Roscheisen discloses the insert is inserted into the cavity, the first control body is automatically positioned along the rotary element to the first control element (via actuator 14, Fig. 1 and Para. 32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roscheisen, and further in view of Parra (US 20170282810 A1).
Regarding claims 7, 20, Roscheisen fails to disclose the first control body has a recess through which the position of the first control body on the rotary element can be fixed in a positive-locking manner with a rail element, in particular an eccentric course of the recess forming a control contour for actuating the first operating element.
Parra teaches a body with a recess through which the position of the body on a rotary element can be fixed in a positive-locking manner with a rail element (Para. 27).
From the teachings of Parra, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Roscheisen to include the first control body has a recess through which the position of the first control body on the rotary element can be fixed in a positive-locking manner with a rail element, in particular an eccentric course of the recess forming a control contour for actuating the first operating element in order to ensure proper operation of the rotary element with the first control body, thereby improve reliability.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roscheisen, and further in view of Korn (DE102012015925A1).
Regarding claim 9, Roscheisen fails to disclose a second control body is provided, wherein the first control element of the identification device being actuatable by the first control body, when the rotary element rotates in a first direction of rotation and a second control element of the identification device being actuatable by the second control body, when the rotary element rotates in a second direction of rotation.
Korn teaches a container device with a second control body, wherein the first control element of an identification device being actuatable by the first control body, when the rotary element rotates in a first direction of rotation and a second control element of the identification device being actuatable by the second control body, when the rotary element rotates in a second direction of rotation (via actuators 27 and 28, Para. 35-37).
From the teachings of Korn, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Roscheisen to include a second control body is provided, wherein the first control element of the identification device being actuatable by the first control body, when the rotary element rotates in a first direction of rotation and a second control element of the identification device being actuatable by the second control body, when the rotary element rotates in a second direction of rotation as duplication of parts is considered obvious to one of ordinary skill in the art.
Claim 18, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roscheisen, and further in view of Toshihide (US 5,520,313).
Regarding claims 18, 28, Roscheisen fails to disclose the receptacle has, on the first side, a securing element by means of which the identification device can be fixed in the key receptacle, in particular the securing element having a latching closure.

From the teachings of Toshihide, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Roscheisen to include the receptacle has, on the first side, a securing element by means of which the identification device can be fixed in the key receptacle, in particular the securing element having a latching closure in order to improve security.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roscheisen, and further in view of Bambeck (US 2020/0115924).
Regarding claim 19, Roscheisen fails to disclose the insert has a inlet path by means of which a first control body of the actuating mechanism and the insert can be aligned with one another (via path of drawer insertion in compartment 1, Para. 31 and Fig. 1), but fails to disclose the inlet path being of funnel-shaped configuration.
Bambeck teaches an insert with a funnel shaped inlet path to ensure correct position within a container (Para. 38).
From the teachings of Bambeck, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Roscheisen to include the inlet path being of funnel-shaped configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689